Citation Nr: 0638152	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  In the September 2001 
rating decision, the RO denied the veteran's application to 
reopen a claim of service connection for bilateral hearing 
loss.  In the November 2001 rating decision, the RO denied 
service connection for tinnitus.  The veteran perfected 
timely appeals of these determinations to the Board.

In August 2004, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

In August 2004, both issues on appeal were remanded by the 
Board for further development.


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
service and was awarded the Purple Heart Medal.

2.  The veteran's claim of service connection for hearing 
loss was previously denied in June 1948 and July 1997 rating 
decisions, and both of those decisions became final.

3.  In a July 1997 rating decision, the RO determined that 
although the veteran complained of military noise exposure to 
large guns during his period of active service and had a 
current diagnosis of deafness in both ears, the evidence did 
not establish that a current hearing loss disability was 
related to service.

4.  The evidence received since the July 1997 rating decision 
does not relate to the unestablished fact that the veteran's 
hearing loss disability is related to his service, which is 
the fact necessary to substantiate his previously denied 
service connection claim for hearing loss.

5.  The medical evidence does not establish that the 
veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1997 rating 
decision, which is final, is not new and material, and the 
claim for service connection for hearing loss is not 
reopened.  38 U.S.C.A. §§ 1110, 1154(b), 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304(d) (2006).

2.  The criteria for establishing entitlement to service 
connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
December 2002 and August 2004 letters from the AOJ to the 
veteran, which together informed him of what evidence was 
required to substantiate his claims and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claims were readjudicated.  Thus, the Board determines that 
any defect concerning the timing of the VCAA notice 
requirements was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board concludes 
below that the preponderance is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in processing the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA 
treatment records, and written statements by the veteran and 
his representative.  The Board notes that VA attempted to 
afford the veteran VA examinations to determine the nature 
and etiology of any hearing loss or tinnitus, but the veteran 
failed to show for his examinations.  VA rescheduled the 
veteran's examinations, but the veteran called and cancelled 
them.

In this regard, the veteran was scheduled in January 2006 for 
a VA examination to determine the nature and etiology of his 
hearing loss and tinnitus.  He failed to report to the 
scheduled examination.  The veteran was then rescheduled for 
his examination, but he called and cancelled it.  The veteran 
was mailed a supplemental statement of the case (SSOC) in 
August 2006.  In this SSOC, the veteran was notified of the 
regulatory provision 38 C.F.R. § 3.655, and that he did not 
report for the scheduled examinations.  The SSOC was mailed 
to the veteran's latest address of record and was not 
returned as undeliverable.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (the presumption of regularity equally 
applies to VA mailings to a claimant).  The information of 
record does not indicate that the veteran has provided a 
willingness to report or good cause for his failure to report 
to VA examinations.  38 C.F.R. § 3.655.

The veteran's failure to cooperate in the development of the 
claims by choosing not to report for the examination permits 
VA to decide the claims on the evidence of record.  38 C.F.R. 
§ 3.655.  The Board does not believe there is any potential 
for prejudice as a result of the current state of the record.  
The RO has complied with the Board's remand instructions and 
it appears that the RO accommodated the veteran regarding the 
examinations since the RO.  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, the Board finds that no further assistance in 
this regard is required on the part of VA.

Hearing Loss

The veteran's claim of service connection for hearing loss 
was previously denied in June 1948 and July 1997 rating 
decisions, and both of those decisions became final.  The 
veteran's claim in July 1997 was denied on the basis that 
although the veteran complained of military noise exposure to 
large guns during his period of active service and had a 
current diagnosis of deafness in both ears, the evidence did 
not establish that a current hearing loss disability was 
related to service.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§§ 7104(b), 7105(c).  The exception to this rule is 
38 U.S.C.A. §5108, which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The evidence added to the record since the July 1997 denial 
of the veteran's claim, which includes VA medical treatment 
records from January 1997 to August 2005, indicates that the 
veteran does suffer from a hearing loss disability.  
38 C.F.R. § 3.385 (2006).  However, this fact had already 
been established in the July 1997 rating decision.  There is 
no evidence that has been submitted since the July 1997 
rating decision that relates to the unestablished fact that 
the veteran's hearing loss is related to his service, 
including any noise exposure during combat, which is the fact 
necessary to substantiate his service connection claim for 
hearing loss.  Accordingly, the Board determines that new and 
material evidence to reopen the veteran's service connection 
claim for hearing loss has not been submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If an injury or disease was alleged to have been incurred in 
or aggravated by combat, such incurrence or aggravation may 
be shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  See Collette, 82 F.3d at 392; 
Russo v. Brown, 9 Vet.App. 46, 50 (1996).   Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet.App. 521, 524 (1996).

Based on a review of the record, the Board observes that the 
veteran was awarded, among other decorations, the Purple 
Heart Medal and, as such, the Board will accept this 
documentation as proof of the veteran's combat status.  As a 
result, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are for application in this 
case.

The veteran maintains that he was exposed to loud noise due 
to large guns during combat with the enemy; and, as result 
thereof, he developed symptoms associated with tinnitus.  The 
Board notes that the veteran's service medical records do not 
reflect that the veteran incurred acoustic trauma during 
combat.  However, the evidence demonstrates that the veteran 
was engaged in combat, and his lay statements provide that he 
incurred acoustic trauma during combat duty.  Inasmuch as 
this satisfactory, credible lay evidence supports a finding 
that the veteran sustained acoustic trauma during service, 
38 C.F.R. § 1154(b); Collette, supra, the medical evidence 
does not establish that the veteran's acoustic trauma has 
resulted in a current disability manifested by tinnitus.  
Here, the evidence of record does not reflect a current 
diagnosis of tinnitus, or any medical opinion that tinnitus 
might have been caused by, incurred during, or aggravated by 
the veteran's period of service.  Since there is no medical 
evidence that the veteran suffers from a disability 
manifested by tinnitus that is related to his period of 
service, the Board finds that a preponderance of the evidence 
weighs against the veteran's claim of service connection for 
tinnitus.  Accordingly, service connection is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

As new and material evidence has not been received, 
entitlement to service connection for hearing loss remains 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


